Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Initially, we note that the Supreme Court should have decided the instant proceeding on the merits and erred in transferring it to this court (see, Executive Law § 298). However, this court will resolve the matter in the interest of judicial economy.
A review of the record demonstrates that the determination of the New York State Division of Human Rights was the product of a thorough investigation of the petitioner’s complaint that he was suffering employment discrimination based on his sex and creed (see, e.g., Matter of Murphy v Russell Sage Coll., 134 AD2d 716; Matter of Sheppard v McCall, 112 AD2d 239). The conclusion that the petitioner was not discriminated against is supported by substantial evidence and is not arbitrary and capricious; hence, we discern no basis for disturbing the determination (see, e.g., De Santis v New York State Div. of Human Rights, 114 AD2d 397). Mollen, P. J., Mangano, Eiber and Sullivan, JJ., concur.